Title: To James Madison from Stephen Cathalan, Jr., 13 August 1802 (Abstract)
From: Cathalan, Stephen
To: Madison, James


13 August 1802, Marseilles. His last was of 2 July. Reports arrival on 4 Aug. of the U.S. frigate Boston under Capt. Daniel McNeill, “who sailed with 4 american Merchantmen under his Protection on the 6th. ditto for Barcelona, Alicant &ca. down the Streights.” Received on the same day a packet of dispatches for JM from Cathcart, which he sent to Robert R. Livingston to be forwarded. Transmits a packet from William Eaton to JM received 12 Aug. “It is very unfortuna⟨te⟩ indeed that Capn. Andrew Morris of the Aman. Brig Franklin has been taken by the Tripolines—I have Since the beginning of the war with Tripoly prevented as much as in my power the American Masters to Venture at sea without the protection of an American or Sweed Freegate, but I was not aut[h]orized to Lay their Ships under an Embargo.… We the American Consuls or Agents in the Mediterranean, keep ourselves regularly advised of all the news or Events interesting our navigation and safety during this Barbarian War.” Sends this dispatch via William Lee at Bordeaux.
 

   
   RC (DNA: RG 59, CD, Marseilles, vol. 1). 2 pp.



   
   A full transcription of this document has been added to the digital edition.

